Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT dated as of December 9, 2005, is by and between
MEDICINE MADE EASY, a California corporation (“Buyer”), and PRIORITY PHARMACY,
INC., a California corporation (“Seller”), The David C. Zeiger Trust UTD 4/30/93
(the “Seller’s Shareholder”), David C. Zeiger (“David”) and Peter Ellman
(“Peter”).

 

Seller is a licensed California pharmacy located at 3935 First Avenue, San
Diego, California.

 

Buyer desires to purchase and Seller desires to sell, transfer and deliver to
Buyer Seller’s right title and interest in and to certain of its business and
assets used in connection with or related to its HIV/AIDS business, including
without limitation its inventory, customer lists, books and records, files and
goodwill used in connection with or related to its HIV/AIDS business, on the
terms and conditions set forth in this Agreement.

 

The parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

The terms defined in this Article I, whenever used herein (including the
schedules hereto, unless otherwise defined therein), shall have the following
meanings:

 

1.1 “Additional Payments” shall have the meaning set forth in Section 2.2(b) of
this Agreement

 

1.2 “Affiliate” shall mean any Person that directly or indirectly controls, is
controlled by or is under common control with another Person.

 

1.3 “Acquired Assets” shall mean all of Seller’s right, title and interest in
and to its Inventory, supplies, packaging and shipping materials, manufacturers
warranties, customer lists, books and records, files and goodwill used in
connection with or related to its HIV/AIDS business.

 

1.4 “Business Day” shall mean any day other than a Saturday, Sunday or other day
on which banks are closed or are authorized to be closed in New York, New York.

 

1.5 “Buyer Claimant” shall have the meaning set forth in Section 8.2 of this
Agreement.

 

1.6 “Closing” shall mean the closing of the purchase and sale of the Acquired
Assets, as contemplated by this Agreement.

 

1.7 “Closing Date” shall have the meaning set forth in Section 3.1 of this
Agreement.



--------------------------------------------------------------------------------

1.8 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.9 “Contract” shall have the meaning set forth in Section 4.3 of this
Agreement.

 

1.10 “Employee Benefit Plan” means any “employee benefit plan” within the
meaning of Section 3(3) of ERISA, and any other bonus, profit sharing,
compensation, pension, severance, deferred compensation, fringe benefit,
insurance, welfare, medical, post-retirement health or welfare benefit, medical
reimbursement, health, life, stock option, stock purchase, tuition refund,
service award, company car, scholarship, relocation, disability, accident, sick
pay, sick leave, vacation, termination, individual employment, executive
compensation, incentive, bonus, commission, payroll practices, retention or
other plan, agreement, policy, trust fund or arrangement, whether written or
unwritten, and whether maintained, sponsored or contributed to by Seller or any
entity that would be deemed a “single employer” with Seller under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA (an
“ERISA Affiliate”) on behalf of any of the current, former or retired employees
of Seller or its beneficiaries or with respect to which Seller or any ERISA
Affiliate has or has had any obligation on behalf of any such employee or
beneficiary.

 

1.11 “Encumbrance” shall mean any lien, charge, encumbrance, option, right of
first refusal, security interest, easement, obligation or claim or other third
party right of any kind.

 

1.12 “Environment” shall mean any surface or subsurface physical medium or
natural resource, including, air, land, soil, surface waters, ground waters,
stream and river sediments, and biota.

 

1.13 “Environmental Laws” shall mean any federal, state, local or foreign law,
rule, regulation, ordinance, code, order or judgment (including the common law
and any judicial or administrative interpretations, guidances, directives or
opinions) relating to the injury to, or the pollution or protection of human
health and safety or the Environment.

 

1.14 “Environmental Liabilities” shall mean any claims, judgments, damages
(including punitive damages), losses, penalties, fines, liabilities,
encumbrances, liens, violations, costs and expenses (including attorneys and
consultants fees) of investigation, remediation or defense of any matter
relating to human health, safety or the Environment of whatever kind or nature
by any party, entity or authority, (a) which are incurred as a result of (i) the
existence of Hazardous Substances in, on, under, at or emanating from any real
property presently or formerly owned or operated by Seller or any of its
Affiliates, (ii) the offsite transportation, treatment, storage or disposal of
Hazardous Substances generated by Seller or any of its Affiliates, or (iii) the
violation of any Environmental Laws or (b) which arise under the Environmental
Laws.

 

1.15 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

 

1.16 “ERISA Affiliate” shall have the meaning set forth in the definition of
“Employee Benefit Plan”.

 

1.17 “Excluded Liabilities” shall have the meaning set forth in Section 2.1(c)
of this Agreement.

 

2



--------------------------------------------------------------------------------

1.18 “Financial Statements” shall mean (a) the unaudited financial statements of
the Seller as of December 31, 2002, 2003 and 2004, and for each of the fiscal
years then ended, (b) the unaudited financial statements of the Seller as of
August 31, 2005, and for the eight month period then ended.

 

1.19 “GAAP” shall mean generally accepted accounting principles.

 

1.20 “Hazardous Discharge” shall mean any releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
migrating, disposing or dumping (including the movement of any material through
or in air, soil, surface or groundwater) of Hazardous Substances, whether on,
off, under or from any real property owned, operated, leased or used at any time
by Seller or its predecessors.

 

1.21 “Hazardous Substances” shall mean petroleum, petroleum products,
petroleum-derived substances, radioactive materials, hazardous wastes,
polychlorinated biphenyls, lead based paint, urea formaldehyde, asbestos or any
materials containing asbestos, and any materials, wastes or substances regulated
or defined as or included in the definition of “hazardous substances,”
“hazardous materials,” “hazardous constituents,” “toxic substances,”
“pollutants,” “contaminants” or any similar denomination intended to classify
substances by reason of toxicity, carcinogenicity, ignitability, corrosivity or
reactivity under any Environmental Laws.

 

1.22 “Indemnitee” and “Indemnitor” shall have the meanings set forth in
Section 8.4(a) of this Agreement.

 

1.23 “Initial Payment” shall have the meaning set forth in Section 2.2(a) of
this Agreement.

 

1.24 “Inventory” means Seller’s inventory related to its HIV/AIDS business.

 

1.25 “Inventory Payment” shall have the meaning set forth in Section 2.2(b) of
this Agreement.

 

1.26 “IRS” shall mean the Internal Revenue Service

 

1.27 “Licenses and Permits” shall have the meaning set forth in Section 4.8 of
this Agreement.

 

1.28 “Losses” shall have the meaning set forth in Section 8.2 of this Agreement.

 

1.29 “Material Adverse Effect” shall mean any material adverse effect,
individually or in the aggregate, on the condition (financial or otherwise),
business, assets, operations or prospects of Seller or the Acquired Assets.

 

1.30 “Monthly Information” shall mean the gross revenue and prescription count
information for Seller for the months of September, October and November 2005.

 

1.31 “Payment Program” shall have the meaning set forth in Section 4.13 of this
Agreement.

 

3



--------------------------------------------------------------------------------

1.32 “Person” shall mean any natural person, corporation, professional
corporation, limited or limited liability partnership, general partnership,
joint venture, association, joint-stock company, limited liability company,
company, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and any governmental unit or agency
or political subdivision thereof.

 

1.33 “Purchase Price” shall have the meaning set forth in Section 2.2(b) of this
Agreement.

 

1.34 “Related Party” shall have the meaning set forth in Section 4.10 of this
Agreement.

 

1.35 “Seller Claimant” shall have the meaning set forth in Section 8.3 of this
Agreement.

 

1.36 “Taxes” (or “Tax” where the context requires) shall mean all federal,
state, local, foreign or other taxes, duties, or similar charges (including,
without limitation, income (whether net or gross), profits, premium, estimated,
excise, sales, use, environmental (including taxes under Code Section 59A),
occupancy, franchise, license, value added stamp, windfall profits, social
security, gross receipts, franchise, ad valorem, severance, capital levy,
production, transfer, gains, withholding, occupation, employment and payroll
related and property taxes, alternative or add-on, minimum or estimated, import
and export duties and other governmental charges and assessments) imposed by any
taxing or governmental authority on or payable by Seller or any other party with
respect to the income, operations, products, assets or properties of Seller,
whether attributable to statutory or nonstatutory rules and whether or not
measured in whole or in part by net income, and including interest, additions to
tax or interest, and penalties with respect thereto, and including expenses
associated with contesting any proposed adjustment related to any of the
foregoing.

 

ARTICLE II

 

SALE AND PURCHASE OF THE ACQUIRED ASSETS

 

2.1 Purchase of the Acquired Assets.

 

(a) Upon the terms and subject to the conditions hereof, and upon the basis of
the agreements, representations and warranties contained in, and the schedules
to, this Agreement, at the Closing, Seller shall sell, transfer, assign, convey
and deliver to Buyer, and Buyer shall purchase and acquire from Seller, all of
the Acquired Assets, in each case free and clear of Encumbrances of any kind.

 

(b) Notwithstanding anything contained in this Agreement, Seller shall not sell,
transfer, assign, convey or deliver to Buyer, and Buyer shall not purchase or
acquire from Seller, any of Seller’s cash or accounts receivable, and any other
assets of Seller other than the Acquired Assets.

 

(c) Buyer shall not be required to assume, pay, fulfill, perform or otherwise
discharge any liabilities or obligations of Seller, including of Seller’s
business, of any kind

 

4



--------------------------------------------------------------------------------

whatsoever (the “Excluded Liabilities”), and Seller shall pay, fulfill, perform
and discharge such Excluded Liabilities. The Excluded Liabilities include,
without limitation:

 

(i) Legal, accounting, brokerage, finder’s fees, Taxes or other expenses
incurred by Seller or any Affiliate, including, without limitation, in
connection with this Agreement or the consummation of the transactions
contemplated hereby;

 

(ii) Any intercompany debt or other liability or obligation of any nature
between Seller and any past or present Related Party of Seller;

 

(iii) Liabilities or obligations incurred by Seller or any Affiliate of Seller
after the Closing;

 

(iv) Any obligation or liability relating to any litigation or any claim arising
out of any dispute, the elements of which occurred prior to the Closing, whether
or not listed on any schedule hereto and regardless of whether accruing prior to
or subsequent to the Closing;

 

(v) Any liability for any Taxes accrued to or incurred by Seller or any
Affiliate of Seller or relating to operations, products or assets of Seller or
any Affiliate of Seller or arising as a consequence of the transactions
contemplated hereby;

 

(vi) Any liability or costs (including, without limitation, costs of
remediation) arising out of or relating to a Hazardous Discharge or the release,
discharge or disposal of any solid wastes or the handling, storage, use,
transportation or disposal of any of the foregoing, as these terms are defined
by the Environmental Laws in, on, under or from facilities of Seller at any time
prior to the Closing, regardless of whether such liability or costs arise before
or after Closing and whether or not in breach of any representation or warranty
under this Agreement;

 

(vii) Any liability or obligation to employees, government agencies or other
third parties in connection with any option plan, pension plan, other ERISA plan
or other Employee Benefit Plan, and any health, dental or life insurance
benefits, whether or not insured and whether or not disclosed on any schedule
hereto;

 

(viii) Any liability or obligation under any contract or commitment, including
which relates to any default in respect of such contract or other commitment or
obligation of Seller;

 

(ix) Any liability or obligation to employees in the nature of accrued payroll,
vacation, holiday or sick pay, worker’s compensation relating to the period
prior to the Closing, whether or not listed on any schedule hereto and
regardless of whether accruing prior or subsequent to the Closing;

 

(x) Any trade debt, accounts payable, notes payable and bank debts; or

 

(xi) Any other liability or obligation.

 

5



--------------------------------------------------------------------------------

2.2 Purchase Price.

 

(a) At the Closing, in consideration for the Acquired Assets (other than the
Inventory), Buyer shall pay to Seller an amount in cash equal to Six Million
Five Hundred Thousand Dollars ($6,500,000) (the “Initial Payment”).

 

(b) In addition, (i) on each of January 8, 2006, February 8, 2006 and March 8,
2006, in consideration for the Acquired Assets (other than the Inventory), Buyer
shall pay to Seller an amount equal to Three Hundred Sixty-Six Thousand, Six
Hundred Sixty-Seven Dollars ($366,667) (the “Additional Payments”) if, and only
if, (A) Seller, David and Peter have, during such three (3) month period,
provided during normal business hours such reasonable assistance to Buyer as
Buyer from time to time has requested to transition the business of Seller and
the Acquired Assets to Buyer and (B) Seller has delivered to Buyer within ten
(10) days after the Closing Date a legal opinion of counsel to Seller and
Seller’s Shareholder, covering the matters set forth in Exhibit A; and (ii) no
later than on December 20, 2005, in consideration for the Inventory, Buyer shall
pay to Seller an amount equal to the wholesale acquisition cost (as calculated
by Buyer based on its inventory to be concluded by December 16, 2005 and
documentation provided by Seller to Buyer), less two percent (2%) of such
wholesale acquisition cost, of the Inventory that Buyer in its sole discretion
elects by close of business on December 16, 2005, by notice to Seller, to
purchase and acquire from Seller (the “Inventory Payment” and, collectively with
the Initial Payment and the Additional Payments, the “Purchase Price”). The
Inventory shall be shipped F.O.B. seller’s facility in San Diego, California.

 

(c) Buyer shall provide written notice to Seller if it reasonably determines
that Seller is not fulfilling its obligations under Section 2.2(b)(i)(A), which
notice shall specify in reasonable detail Buyer’s reasons for its belief that
Sellers is not so fulfilling its obligations, in which case Seller shall have
ten (10) business days from the date such notice is effective to cure such
performance. If such performance is not cured within such ten (10) business day
period, Buyer shall have no obligation to make the remaining payments due under
Section 2.2(b)(i)(A). If a dispute arises between the parties relating to the
cure of Seller’s performance under Section 2.2(b)(i)(A), such dispute shall be
settled by a panel of three arbitrators with such arbitration to be held in San
Diego, California, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association, and judgment upon the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. The
decision of the arbitrators shall be final and may be sued on or enforced by the
party in whose favor it runs in any court of competent jurisdiction at the
option of the successful party. In the event the arbitrators determine that
Buyer wrongfully failed to make payments to Seller under this Section 2.2(c), or
if Buyer does not make the Inventory Payment to Seller when due, Buyer shall, in
additional to making such payments to Seller, pay to Seller interest thereon at
a rate of interest equal to fifteen percent (15%) per annum beginning on the
date such payments were originally due and continuing until any such payments
are made in full.

 

2.3 Allocation of Purchase Price. The Purchase Price for the Acquired Assets
shall be allocated for federal, state, local and foreign tax purposes by each
party among the Acquired Assets as mutually determined by Seller and Buyer, in
compliance with applicable laws and generally accepted accounting principles.
For all pertinent tax purposes, each party hereto shall report the purchase and
sale provided for, and with the characterization given these transactions in
this Agreement, to taxing authorities on a basis consistent with such
allocation, and each party agrees not to take a position inconsistent with such
allocation. After the Closing, Seller and Buyer each shall timely file form 8594
with the IRS detailing this allocation. In the event that Buyer determines,
subject to Seller’s reasonable approval, that any adjustments to such allocation
are

 

6



--------------------------------------------------------------------------------

necessary, Seller shall make such modifications as are necessary, reporting the
same on Seller’s form 8594 (if required) or any tax report or return filed or to
be filed by Seller in order to conform to Buyer’s allocation as adjusted.

 

ARTICLE III

 

CLOSING

 

3.1 The Closing. Subject to the terms and conditions of this Agreement, the
Closing shall occur on December 9, 2005 (the “Closing Date”), at the offices of
Buyer’s counsel, Nixon Peabody LLP, 990 Stewart Avenue, Garden City, New York.

 

3.2 Obligations of Seller. At the Closing, Seller shall deliver to Buyer the
following:

 

(a) Copies of the resolutions of the Board of Directors and shareholders of
Seller certified by the secretary or assistant secretary of Seller, which
resolutions shall approve and authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

(b) All consents to the assignment to Buyer of each of the Acquired Assets.

 

(c) Such other instruments of assignment and conveyance as may be necessary or
appropriate to fully and effectively transfer to Buyer the Acquired Assets.

 

(d) All of the other documents and instruments required to be delivered by
Seller.

 

3.3 Obligations of Buyer. At the Closing, Buyer shall deliver to Seller the
following:

 

(a) The Initial Payment.

 

(b) Copies of the resolutions of the Board of Directors of Buyer certified by
the secretary or assistant secretary of Seller, which resolutions shall approve
and authorize the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby.

 

(c) All of the other documents and instruments required to be delivered by
Buyer.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES REGARDING SELLER AND SELLER’S BUSINESS

 

Except as set forth on a disclosure schedule delivered by Seller to Buyer and
attached hereto (the “Seller Disclosure Schedule”), Seller and Seller’s
Shareholder hereby represent and warrant to Buyer, as of the date hereof, as
follows:

 

4.1 Organization and Qualification. Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of California,
with full corporate power and authority to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted. Seller has
no Affiliates, subsidiaries or equity interest in any other Person, except as
set forth on Schedule 4.1. Seller is duly qualified and in good standing as a
foreign corporation and has all requisite corporate power and authority to do
business in the jurisdictions set forth on Schedule 4.1, which jurisdictions are
the only jurisdictions wherein the character of the properties owned or leased
or the nature of activities conducted by Seller make such qualification
necessary. Seller’s Shareholder owns all the issued and outstanding capital
stock of Seller.

 

4.2 Authority. Seller has all requisite power and authority to execute and
deliver this Agreement and all documents, certificates, agreements, instruments
and writings related hereto to which it is a party and to perform, carry out and
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement have been duly authorized by all
necessary corporate action on the part of Seller. This Agreement has been duly
and validly executed by Seller and constitutes the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with its terms.

 

4.3 No Breach. Neither the execution and delivery of this Agreement by Seller
nor the consummation of the transactions contemplated hereby will: (a) violate
any provision of the Articles of Incorporation or Bylaws of Seller; (b) conflict
with, result in a breach of or constitute a default (or an event which, with or
without notice, lapse of time or both, would constitute a default) under and of
Seller’s leases, agreements, arrangements, contracts, commitments or
understandings, written or oral, relating to Seller’s HIV/AIDS business
(collectively, the “Contracts”) or any other material agreement, document,
certificate or other instrument to which Seller is a party or by which Seller or
any of its properties or assets (including the Acquired Assets) is subject or
bound; (c) result in the creation of, or give any party the right to create, any
Encumbrance upon any of the Acquired Assets; (d) conflict with, violate, result
in a breach of or constitute a default under any judgment, decree, order or
process of any court or governmental authority; (e) conflict with or violate any
material statute, law or regulation applicable to Seller or any of the Acquired
Assets; or (f) require Seller to obtain any authorization, consent, approval or
waiver from, or to make any filing with, any governmental or regulatory
authority.

 

4.4 Financial Statements and Sales Information. Prior to the date hereof, Seller
has delivered to Buyer the Financial Statements and Monthly Information attached
hereto as Schedule 4.4(a). The Financial Statements: (a) were prepared from the
books and records of Seller, which books and records have been maintained in
accordance with all legal and accounting requirements and completely and
accurately reflect all financial transactions of Seller, including, without
limitation, the accounts

 

8



--------------------------------------------------------------------------------

receivable, accounts payable and revenue of Seller for the periods covered by
and as at the dates of the Financial Statements; (b) were prepared in accordance
with GAAP consistently applied; and (c) present fairly the financial condition
of Seller and the results of its operations for the periods covered by, and as
at the dates of, each of the Financial Statements. The statements of profit and
loss included in the Financial Statements do not contain any material items of
special or non-recurring income or other income not earned in the ordinary
course of business except as expressly specified therein. All liabilities
(whether accrued, unmatured, contingent or otherwise, and whether due or to
become due) of Seller are set forth or adequately reserved against on the face
of the most recent Financial Statements, except for liabilities incurred since
the date thereof in the ordinary course of business as theretofore conducted,
which liabilities are not, individually or in the aggregate, materially adverse
to the condition (financial or otherwise), business, assets, operations or
prospects of Seller. Seller is neither aware nor ought reasonably to be aware of
any basis for the assertion against Seller of any materially adverse liability
or loss contingency. The books and records of Seller are accurate and complete
and have been maintained in accordance with good business practices. The Monthly
Information is accurate and complete in all material respects, subject to normal
e-log and other final adjustments.

 

4.5 Absence of Certain Changes or Events. Since December 31, 2004: Seller’s
business has been conducted and the Acquired Assets have been acquired and
operated only in the ordinary and usual course consistent with past practice;
neither Seller’s business nor the Acquired Assets have suffered any event or
condition that has had a Material Adverse Effect; and Seller has not become
aware of any event or condition that has occurred or would reasonably be
expected to occur that could result in a Material Adverse Effect.

 

4.6 Acquired Assets. Seller has good and freely transferable title to all of the
Acquired Assets, free and clear of all Encumbrances, and has the complete and
unrestricted power and right to sell and transfer the Acquired Assets to Buyer
in accordance with the terms hereof. Schedule 4.6 sets forth a complete and
accurate list of all Inventory will be mutually developed by Seller and Buyer by
close of business on October 16, 2005, and will be attached hereto as Exhibit
4.6. All items included in the Inventory consist of a quality and quantity
usable and saleable in the ordinary course of business of Seller, and are not
slow moving, damaged, below-standard quality or in excessive quantities.
Seller’s inventory shall be considered “Inventory” only to the extent that
Seller provides to Buyer’s satisfaction, within ten (10) days after the Closing
Date, for each item included in inventory: (a) the proprietary and established
name of the item; (b) dosage; (c) container size; (d) number of containers;
(e) the item’s lot or control number(s); (f) the business name and address of
all parties to each prior transaction involving the item, starting with the
manufacturer (unless such item was acquired from Cardinal Health, in which case
transactions occurring prior to the acquisition from Cardinal Health may be
omitted); and (g) the date of each previous transaction.

 

4.7 Litigation, Etc. Except as set forth on Schedule 4.7 and litigations
including solely money damages including sums less than $50,000, there has not
been in the five years prior to the date hereof, nor is there currently, any
claim, action, suit, inquiry, proceeding or, to the best of Seller’s knowledge,
investigation of any kind or nature whatsoever, by or before any court or
governmental or other regulatory or administrative agency, commission or
tribunal brought, asserted or initiated by Seller, or pending or, to the best of
Seller’s knowledge, threatened against or involving Seller. To the best of
Seller’s knowledge, there is no valid basis for any such claim, action, suit,
inquiry, proceeding or investigation. Seller is not subject to any judgment,
order or decree.

 

9



--------------------------------------------------------------------------------

4.8 Compliance with Law. Seller is and has been conducting its business,
marketing and selling its services and/or products, and owning and operating all
of its assets, in compliance in all material respects with all applicable laws,
rules, regulations, orders, codes, ordinances, authorizations, judgments and
decrees, of all federal, state, local, foreign or other governmental or
regulatory authorities. Seller and each of its employees or agents providing
services at the pharmacy, as applicable, (a) hold all permits, licenses,
registrations, franchises, certificates, concessions and other governmental
approvals and authorizations (the “Licenses and Permits”) required for the
operation of Seller’s business, including, without limitation, all Licenses and
Permits required by federal, state and local law and all applicable regulatory
agencies, and (b) are in compliance in all material respects with all applicable
laws, regulations and agreements, including without limitation the Health
Insurance Portability and Accountability Act of 1996 as it relates to the
maintenance of customer and patient lists. All such Licenses and Permits are in
full force and effect and Seller is not in default in any respect with respect
to any such Licenses and Permits. No notice from any authority with respect to
the revocation, termination, suspension or limitation of any such Licenses and
Permits has been issued or given, nor is Seller aware of the proposed or
threatened issuance of any such notice.

 

4.9 Finders. Except as set forth in Section 4.9 of the Seller Disclosure
Schedule, neither Seller, nor any of its Affiliates, nor any of Seller’s
directors or officers, has taken any action that, directly or indirectly, would
obligate Buyer or any of its Affiliates to anyone acting as broker, finder,
financial advisor or in any similar capacity in connection with this Agreement
or any of the transactions contemplated hereby.

 

4.10 Related Party Transactions; Intercompany Accounts. Except as set forth in
Section 4.10 of the Seller Disclosure Schedule, there are no Contracts between
Seller, on one hand, and any shareholder, director, officer, employee,
consultant or Affiliate of Seller (each, a “Related Party”), on the other,
related to Seller’s business. Set forth in Section 4.10 of the Seller Disclosure
Schedule is a true and complete list of each transaction during the prior 18
months between Seller, on one hand, and any Related Party, on the other, related
to Seller’s business. Except for compensation for services rendered, no amounts
are owed by or to Seller to or by any Related Party, related to Seller’s
business.

 

4.11 Tax Matters. All Taxes that are due or payable by Seller, whether or not
disputed by Seller, have been paid in full. All tax returns to be filed in
connection with Taxes have been accurately prepared and duly and timely filed.
Attached hereto as Exhibit 4.11 are Seller’s tax returns for 2002, 2003 and
2004.

 

4.12 Improper Payments. Neither Seller, nor any of Seller’s officers and
employees nor, to the best of Seller’s knowledge, Seller’s agents have made any
illegal or improper payments to, or provided any illegal or improper benefit or
inducement for, any governmental official, supplier, customer or other person,
in an attempt to influence any such person to take or to refrain from taking any
action relating to Seller’s business.

 

4.13 Payment Programs. Neither Seller, nor any of its officers or employees,
nor, to the best knowledge of Seller, agents has received written notice that it
is subject to any

 

10



--------------------------------------------------------------------------------

restriction or limitation on the receipt of payment under the Medicare or
Medi-Cal programs, any other federally funded health care program or any other
third party payor (collectively, the “Payment Programs”). Seller has valid and
current provider agreements with the Payment Programs. Seller is in compliance
in all material respects with the conditions of participation for the Payment
Programs. Neither Seller, nor any of Seller’s officers or employees, nor, to the
best knowledge of Seller, agents has received written notice that a Payment
Program has requested or threatened any recoupment, refund or set-off from
Seller, or imposed any fine, penalty or other sanction on Seller, nor has Seller
been excluded from participation in a payment program. Seller has not submitted
to a Payment Program any false or fraudulent claim for payment, nor has Seller
at any time violated in any material respect any condition for participation, or
any published rule, regulation, policy or standard of a Payment Program.

 

4.14 Fraud and Abuse. Neither Seller, nor any of Seller’s officers, employees or
agents, has engaged in any activities that are prohibited under Federal Medicare
and Medicaid statutes, 42 U.S.C. §§ 1320a-7, 1320a-7a, 1320a-7b or the Federal
False Claims Act, 31 U.S.C. § 3729 et seq., the regulations promulgated pursuant
to such statutes, or any related state or local statutes or regulations.

 

4.15 Physician Self-Referrals. Seller’s operations are in compliance in all
material respects with and do not otherwise violate the Federal Medicare and
Medicaid statutes regarding physician self-referrals, 42 U.S.C. §§ 1395nn and
1396b(s), the regulations promulgated pursuant to such statutes, or any related
state or local statutes or regulations. Neither Seller, nor any of Seller’s
officers, employees or agents, has engaged in any activities that may violate
such statutes or regulations.

 

4.16 Controlled Substances. Seller has not engaged in any activities which are
prohibited under the Federal Controlled Substances Act, 21 U.S.C. § 801 et seq.,
or the regulations promulgated pursuant to such statute or any related state or
local statutes or regulations concerning the dispensing and sale of controlled
substances.

 

4.17 Customers and Suppliers. Schedule 4.17 hereto sets forth a list of Seller’s
present customers and referral sources. There has not been any adverse change
and there are no facts known to Seller which may reasonably be expected to
indicate that any adverse change may occur in the business relationship of
Seller or, after the Closing, Buyer with any supplier or referral source named
on Schedule 4.17.

 

4.18 Insurance. Schedule 4.18 will be delivered by Seller to Buyer within thirty
(30) days after closing and will contain a complete and correct list of all
policies of insurance of any kind or nature covering Seller, including, without
limitation, policies of life, fire, theft, casualty, product liability,
workmen’s compensation, business interruption, employee fidelity and other
casualty and liability insurance, indicating the type of coverage, name of
insured, the insurer, the premium, the expiration date of each policy and the
amount of coverage. All such policies (i) are with insurance companies
reasonably believed by Seller to be financially sound and reputable and are in
full force and effect; (ii) are sufficient for compliance with all requirements
of law and of all applicable agreements; (iii) are valid, outstanding and
enforceable policies; and

 

11



--------------------------------------------------------------------------------

(iv) provide full insurance coverage for the assets and operations of Seller for
all risks normally insured against by persons carrying on the same business as
Seller. Complete and correct copies of such policies will be furnished to Buyer,
together with Schedule 4.18

 

4.19 Disclosure. No representation, warranty or other statement by Seller herein
or made in writing in connection herewith contains or will contain an untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES REGARDING BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

5.1 Organization and Qualification. Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of California,
with full corporate power and authority to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted.

 

5.2 Authority. Buyer has all requisite power and authority to execute and
deliver this Agreement and to perform, carry out and consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
have been duly authorized by all necessary corporate action on the part of
Buyer. This Agreement constitutes the legal, valid and binding obligations of
Buyer, enforceable against Buyer in accordance with its terms.

 

5.3 No Breach. Neither the execution and delivery of this Agreement by Buyer nor
the consummation of the transactions contemplated herein will: (i) violate any
provision of the Certificate of Incorporation or Bylaws of Buyer; (ii) conflict
with, result in a breach of or constitute a default (or an event which, with or
without notice, lapse of time or both, would constitute a default) under, or
give any third party the right to terminate or modify, any material agreement or
other instrument to which Buyer is a party or by which it or any of its assets
is bound; (iii) conflict with, violate, result in a breach of or constitute a
default under any judgment, decree, order or process of any court or
governmental authority; (iv) conflict with or violate any material statute, law
or regulation applicable to the business of Buyer; or (v) require Buyer to
obtain any authorization, consent, approval or waiver from, or to make any
filing with, any governmental or regulatory authority.

 

5.4 Finders. Neither Buyer, nor any of its Affiliates, nor any of their
respective directors or officers, has taken any action that, directly or
indirectly, would obligate Seller or any of its Affiliates to anyone acting as a
broker, finder, financial advisor or in any similar capacity in connection with
this Agreement or any of the transactions contemplated hereby.

 

5.5 Disclosure. No representation, warranty or other statement by Buyer herein
or made in writing in connection herewith contains or will contain an untrue
statement of a material fact, or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading.

 

12



--------------------------------------------------------------------------------

ARTICLE VI

 

COVENANTS

 

6.1 Obtaining Consents. Buyer and Seller shall use all reasonable efforts to
obtain all consents, approvals and waivers from, and give all notices to, and
make all declarations, filings and registrations with, any governmental and
regulatory agencies that are required to consummate or are otherwise related to
the transactions contemplated hereby. Buyer and Seller shall coordinate and
cooperate with one another and supply such assistance as may be reasonably
requested by each in connection with the foregoing.

 

6.2 Transfer and Retention of Records. Seller will retain all documents,
databases and other media embodying any confidential or proprietary information
relating to Seller’s HIV/AIDS business, provided, however, that Buyer shall be
entitled at any time during normal business hours, upon reasonable notice to
Seller, to access such documents, databases and other media. Seller shall take
all actions reasonably requested by Buyer to make available to Buyer any and all
records relating to Seller’s HIV/AIDS business, which may include making
duplicate copies of any records retained by Seller in the form of papers or
computer media.

 

6.3 Employee Matters. Buyer shall not assume or be responsible in any way for
the obligations, liabilities or responsibilities (a) of any Employee Benefit
Plan of Seller, (b) of Seller, any Affiliate of Seller or any fiduciary under,
arising from, or with respect to any Employee Benefit Plan of Seller or (c) to
any of Seller’s officers, directors, employees and agents, arising from or
related to the transactions contemplated by this Agreement. Buyer shall not be
deemed to be a successor employer with respect to the employment of any employee
of Seller or with respect to any of Seller’s Employee Benefit Plans. Buyer may
offer employment to any or all of Seller’s employees and former employees, but
shall not be obligated to do so; provided, however, that Buyer may not, during
the ninety (90) days following the Closing Date, offer employment to the
employees of Seller listed in Section 6.3 of the Seller Disclosure Schedule.

 

6.4 Further Assurances. Buyer and Seller shall, and shall cause their respective
Affiliates to, at the request and the expense of the other, execute and deliver
such other instruments of conveyance and transfer and assumption and take such
other action as may be reasonably requested so as to consummate the transactions
contemplated hereby or otherwise to consummate the intent of this Agreement.
Without limiting the generality of the foregoing, the Seller will, and will
cause its management to, execute management representation letters reasonably
requested by Buyer’s outside auditors in connection with the audit of Seller or
otherwise as is required by applicable securities laws. In addition, prior to
Closing, Buyer and Seller shall agree on the text of a letter to be sent to
present HIV/AIDS patients who are customers of Seller, advising such patients
that their records have been transferred to Buyer.

 

6.5 Certain Covenants of Seller. Seller hereby covenants that (unless Buyer
otherwise gives its written approval in its sole discretion) Seller shall at its
sole cost and expense take the actions set forth below:

 

(a) Seller shall pay or otherwise discharge (in full, without discount or
compromise) when due all the Excluded Liabilities incurred in connection with
its HIV/AIDS business.

 

13



--------------------------------------------------------------------------------

(b) After the Closing, Seller shall afford Buyer, its attorneys, accountants,
consultants and representatives, free and full access to the Acquired Assets and
books and records of Seller relating thereto, at all reasonable times upon
reasonable notice and during normal business hours, and shall provide to Buyer
and its representatives such additional financial and operating data and other
information as Buyer shall from time to time reasonably request.

 

(c) After the Closing, Seller shall use its best efforts to preserve for Buyer
the goodwill of its customers and suppliers relating to the HIV/AIDS business,
and shall do all things reasonably requested by Buyer for such purpose.

 

(d) After the Closing, Seller shall promptly advise Buyer in writing of the
commencement or threat against Seller of any suit, litigation or legal
proceeding that relates to or might affect the Acquired Assets.

 

ARTICLE VII

 

RESTRICTIVE COVENANTS

 

7.1 Non-Competition. Seller, David and Peter hereby agree that as a material
inducement to Buyer to enter into this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller, David and Peter covenant and agree that it and they, and
each of Seller’s Affiliates, and David’s and Peter’s Affiliates and immediate
family members, shall not, for the period from the date hereof until five
(5) years following the Closing Date (the “Restricted Period”), directly or
indirectly, on its own behalf or in the service of or on the behalf of others,
as a director, trustee, owner (except as the owner of less than two percent
(2%) of the outstanding stock of a publicly held corporation), employee,
consultant, advisor, independent contractor or in any other capacity, engage in
the business of operating a pharmacy that in any way services or treats, or
markets or sells AIDS/HIV products to, AIDS/HIV patients, within seventy five
(75) miles of Seller’s present pharmacy in San Diego, California (the
“Restricted Territory”).

 

7.2 Non-Interference. Seller, David and Peter further agree that, during the
Restricted Period and within the Restricted Territory, Seller, David and Peter
will not, directly or indirectly; (i) induce any former customer of or referrer
of customers to Seller or customer of or referrer of customers to Buyer to
patronize any Person who competes with Buyer; (ii) request or advise any former
customer of or referrer of customers to Seller or customer of or referrer of
customers to Buyer to withdraw, curtail or cancel such Person’s business with
Buyer; (iii) enter into any contract, the purpose or result of which would
benefit such Seller if any former customer of or referrer of customers to Seller
or customer of or referrer of customers to Buyer were to withdraw, curtail, or
cancel such customer’s or referrer’s business with Buyer; or (iv) disclose to
any other Person the names or addresses of any former customer of or referrers
of customers to Seller or customer of or referrers of customers to Buyer, either
individually or collectively.

 

14



--------------------------------------------------------------------------------

7.3 Acknowledgements. If the provisions of this Article VII are violated, in
whole or in part, Buyer shall be entitled, upon application to any court of
proper jurisdiction, to a temporary restraining order or preliminary injunction
to restrain and enjoin Seller, David and Peter, and their respective Affiliates,
from such violation without prejudice as to any other remedies Buyer may have at
law or in equity. In the event of a violation, Seller, David and Peter agree
that it would be virtually impossible for Buyer to calculate its monetary
damages and that Buyer would be irreparably harmed. If Buyer seeks such
temporary restraining order or preliminary injunction, Buyer shall not be
required to post any bond with respect thereto, or, if a bond is required, it
may be posted without surety thereon. If any restriction contained in this
Article VII is held by any court to be unenforceable, or unreasonable, as to
time, geographic area or business limitation, Buyer, Seller, David and Peter
agree that such provisions shall be and are hereby reformed to the maximum time,
geographic area or business limitation permitted by applicable laws. The parties
further agree that the remaining restrictions contained in this Article VII
shall be severable and shall remain in effect and shall be enforceable
independently of each other. Seller, David and Peter specifically acknowledge,
represent and warrant that the covenants set forth in this Article VII are
reasonable and necessary to protect the legitimate interests of Buyer, and that
Buyer would not have entered into this Agreement or paid the Purchase Price in
the absence of such covenants.

 

ARTICLE VIII

 

INDEMNIFICATION

 

8.1 Survival of Representations and Warranties. All representations and
warranties contained in Articles IV and V of this Agreement shall survive the
Closing for the applicable statute of limitations, except that the
representations and warranties contained in Sections 4.3, 4.4, 4.5, 4.6, 4.7,
4.8, 4.10, 4.12, 4.14, 4.15, 4.16., 4.17, 4.18 and 4.19 shall survive for only
one (1) years after the Closing Date.

 

8.2 Indemnification by Seller and Seller’s Shareholder. Seller and Seller’s
Shareholder shall indemnify and save Buyer and its Affiliates, their respective
directors, officers, employees, agents and representatives and all of their
successors and assigns (collectively “Buyer Claimants” and individually a “Buyer
Claimant”) harmless from and defend each of them from and against any and all
demands, claims, actions, liabilities, losses, costs, damages or expenses
whatsoever (including any reasonable attorneys’ fees) (collectively, “Losses”)
asserted against, imposed upon or incurred by Buyer Claimants resulting from or
arising out of (a) any inaccuracy or breach of any representation or warranty of
Seller and Seller’s Shareholder contained herein; (b) any breach of any covenant
or obligation of Seller contained herein; (c) any liability of Seller arising
out of events occurring, conditions existing, products sold or activities of
Seller; (d) noncompliance with any applicable bulk sales or similar laws
(including laws which may impose transferee liability on Buyer or an Affiliate
of Buyer or create Encumbrances on the Acquired Assets relating to Seller’s
liability for sales, use or other taxes or withholdings arising out of the
operations of Seller); and (e) any liability arising out of or related to
Seller’s business prior to Closing, or the assertion against a Buyer Claimant of
a claim which, if valid, would constitute a liability arising out of or related
to Seller’s business prior to Closing. Notwithstanding the foregoing, (X) Seller
and Seller’s Shareholder will have no indemnification obligation solely in
respect of any matter referred to in clause (a) above until the aggregate amount
of all Losses with respect to such matters exceeds $75,000 and then for the
amount of all such Losses, (Y) in no event

 

15



--------------------------------------------------------------------------------

shall the aggregate indemnification to be provided by Seller and Seller’s
Shareholder solely in respect of matters referred to in clause (a) above for
breach of the representations and warranties contained in Sections 4.3, 4.4,
4.5, 4.6, 4.7, 4.8, 4.10, 4.12, 4.14, 4.15, 4.16, 4.17, 4.18 and 4.19 exceed
$1,000,000 in the aggregate, and (Z) in no event shall the aggregate
indemnification to be provided by Seller and Seller’s Shareholder solely in
respect of matters referred to in clause (a) above for breach of all
representations and warranties exceed in the aggregate the amount of the
Purchase Price.

 

8.3 Indemnification by Buyer. Buyer shall indemnify and save Seller and its
respective Affiliates and their respective directors, officers, employees,
agents and representatives (collectively “Seller Claimants” and individually a
“Seller Claimant”) harmless from and defend each of them from and against any
and all Losses asserted against, imposed upon or incurred by Seller Claimants
resulting from or arising out of (a) any inaccuracy or breach of any
representation or warranty of Buyer contained herein; (b) any breach of any
covenant or obligation of Buyer contained herein; and (c) except as described in
Section 8.2 above, Buyer’s ownership of the Acquired Assets and operation of its
business from and after the Closing Date.

 

8.4 Indemnification Procedures.

 

(a) The rights and obligations of each party claiming a right to indemnification
hereunder (“Indemnitee”) from the other party (“Indemnitor”) shall be governed
by the following rules:

 

(i) The Indemnitee shall give prompt written notice to the Indemnitor of any
state of facts which Indemnitee determines will give rise to a claim by the
Indemnitee against the Indemnitor based on the indemnity agreements contained
herein, stating the nature and basis of said claims and the amount thereof, to
the extent known. No failure to give such notice shall affect the
indemnification obligations of Indemnitor hereunder, except to the extent such
failure materially prejudices such Indemnitor’s ability successfully to defend
the matter giving rise to the indemnification claim.

 

(ii) In the event any action, suit or proceeding is brought against the
Indemnitee, with respect to which the Indemnitor may have liability under the
indemnity agreements contained herein, then upon the written acknowledgment by
the Indemnitor within thirty days of the bringing of such action, suit or
proceeding that it is undertaking and will prosecute the defense of the claim
under such indemnity agreements and confirming that the claim is one with
respect to which the Indemnitor is obligated to indemnify and that it will be
able to pay the full amount of potential liability in connection with any such
claim, the action, suit or proceeding (including all proceedings on appeal or
for review which counsel for the Indemnitee shall deem appropriate) may be
defended by the Indemnitor. However, in the event the Indemnitor shall not offer
reasonable assurances as to its financial capacity to satisfy any final judgment
or settlement, the Indemnitee may assume the defense and dispose of the claim,
after 30 days prior written notice to the Indemnitor. The Indemnitee shall have
the right to employ its own counsel in any such case, but the fees and expenses
of such counsel shall be at the Indemnitee’s own expense unless (A) the
employment of such counsel and the payment of such fees and expenses both shall
have been specifically authorized by the Indemnitor in connection with the
defense of such action, suit or proceeding or (B) the Indemnitee shall have
reasonably concluded and specifically notified the Indemnitor that there may be
specific defenses available to it which are different from or additional to
those available to the Indemnitor.

 

16



--------------------------------------------------------------------------------

(iii) In addition, in any event specified in clause (B) of the second sentence
of subparagraph (ii) above, the Indemnitor, to the extent made necessary by such
different or additional defenses, shall not have the right to direct the defense
of such action, suit or proceeding on behalf of the Indemnitee. If Indemnitor
and Indemnitee cannot agree on a mechanism to separate the defense of matters
extending beyond the scope of indemnification, such matters shall be defended on
the basis of joint consultation.

 

(iv) The Indemnitee shall be kept fully informed by the Indemnitor of such
action, suit or proceeding at all stages thereof, whether or not it is
represented by counsel. The Indemnitor shall, at the Indemnitor’s expense, make
available to the Indemnitee and its attorneys and accountants all books and
records of the Indemnitor relating to such proceedings or litigation, and the
parties hereto agree to render to each other such assistance as they may
reasonably require of each other in order to ensure the proper and adequate
defense of any such action, suit or proceeding.

 

(v) The Indemnitor shall make no settlement of any claims which Indemnitor has
undertaken to defend, without Indemnitee’s consent, unless the Indemnitor fully
indemnifies the Indemnitee for all losses, there is no finding or admission of
violation of law by, or effect on any other claims that may be made against, the
Indemnitee and the relief granted in connection therewith requires no action on
the part of and has no effect on the Indemnitee.

 

ARTICLE IX

 

MISCELLANEOUS

 

9.1 Expenses. Each party hereto shall pay its own expenses incurred in
connection with this Agreement, except as otherwise specified in this Agreement
and except that all sales, transfer and other similar taxes, levies and charges
that may be imposed, levied or assessed in connection with the consummation of
the transactions contemplated hereby shall be borne by Seller.

 

9.2 Amendment. This Agreement may not be terminated, amended, altered or
supplemented except by a written agreement executed by the parties hereto.

 

9.3 Entire Agreement. This Agreement, including the schedules hereto, and the
instruments and other documents delivered pursuant to this Agreement, contain
the entire agreement of the parties relating to the subject matter of this
Agreement and supersede all other agreements and understandings of any kind
between the parties respecting such subject matter. Each and every
representation, warranty and covenant shall be deemed to include the information
contained in the schedules thereto.

 

9.4 Waivers. Waiver by either party of either breach of or failure to comply
with any provision of this Agreement by the other party shall not be construed
as, or constitute, a continuing waiver of such provision, or a waiver of any
other breach of, or failure to comply with, any other provision of this
Agreement. No waiver of any such breach or failure or of any term or condition
of this Agreement shall be effective unless in a written notice signed by the
waiving party and delivered, in the manner required for notices generally, to
each affected party.

 

17



--------------------------------------------------------------------------------

9.5 Notices. All notices, consents, directions, approvals, instructions,
requests and other communications required or permitted by the terms of this
Agreement to be given to any Person shall be in writing, and any such
communication shall become effective five Business Days after being deposited in
the United States mails, certified or registered (return receipt requested),
with appropriate postage prepaid for first class mail or, if delivered by hand
or courier service or in the form of a telex, telecopy or telegram, when
received (if received during normal business hours on a Business Day, or if not,
then on the next Business Day thereafter), and shall be directed to the
following address or telex or telecopy number:

 

If to Seller:

 

Priority Pharmacy, Inc.

3935 First Avenue

San Diego, California 92103

Telecopier: 619-260-1693

 

With a copy to:

 

Morrison & Foerster LLP

12531 High Bluff Drive, Suite 100

San Diego, California 92130

Attention: Jeremy D. Glaser

Telecopier: 858-720-5125

 

If to Buyer:

 

Medicine Made Easy

1660 Walt Whitman Road

Melville, New York 11747

Attention: Mr. Mike Moran

Telecopier: 631-249-5863

 

With a copy to:

 

Nixon Peabody LLP

990 Stewart Avenue

Garden City, New York 11530

Attention: Allan H. Cohen

Telecopier: 866-947-2070

 

or to such other address as a party may have furnished to the other parties in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt. Any notice which is so mailed shall be deemed
delivered on the fourth Business Day (or Days) after mailing; any notice which
is transmitted by telecopier shall be deemed delivered when transmitted to the
telecopier number specified above and acknowledgment of receipt of such
facsimile is received.

 

18



--------------------------------------------------------------------------------

9.6 Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts each of which when
executed shall be deemed to be an original, but all of which together shall
constitute one and the same document.

 

9.7 Governing Law; Submission to Jurisdiction. This Agreement shall be governed
by, and construed in accordance with, the law of the State of California,
without regard to applicable principles of conflict of laws that might otherwise
govern.

 

9.8 Binding Effect; Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns. Neither party shall assign or transfer this Agreement nor any right or
obligation hereunder by operation of law or otherwise without the consent of the
other party, except that Buyer may assign its rights under this Agreement to an
Affiliate of Buyer.

 

9.9 Severability. If any provision of this Agreement or any part of any such
provision is held under any circumstances to be invalid or unenforceable in any
jurisdiction, then: (a) such provision or part thereof shall, with respect to
such circumstances and in such jurisdiction, be deemed amended to conform to
applicable laws so as to be valid and enforceable to the fullest possible
extent; (b) the invalidity or unenforceability of such provision or part thereof
under such circumstances and in such jurisdiction shall not affect the validity
or enforceability of such provision or part thereof under any other
circumstances or in any other jurisdiction; and (c) such invalidity or
enforceability of such provision or part thereof shall not affect the validity
or enforceability of the remainder of such provision or the validity or
enforceability of any other provision of this Agreement. Each provision of this
Agreement is separable from every other provision of this Agreement, and each
part of each provision of this Agreement is separable from every other part of
such provision.

 

9.10 Headings. The headings contained in this Agreement (including the
schedules) are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

9.11 No Agency. Neither party hereto shall be deemed hereunder to be an agent
of, or partner or joint venture with, the other party hereto.

 

9.12 Third Parties. Nothing herein is intended or shall be construed to confer
upon or give to any person other than the parties hereto any rights or remedies
under or by reason of this Agreement.

 

9.13 Passage of Title and Risk of Loss. Legal title, equitable title and risk of
loss with respect to the Acquired Assets will not pass to Buyer until the
Acquired Assets are transferred at the Closing.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first above written.

 

SELLER: PRIORITY PHARMACY, INC. By:  

 

--------------------------------------------------------------------------------

    Authorized Officer SELLER’S SHAREHOLDER: THE DAVID C. ZEIGER TRUST UTD
4/30/93 By:  

 

--------------------------------------------------------------------------------

    David C. Zeiger     Trustee

 

--------------------------------------------------------------------------------

DAVID C. ZEIGER

 

--------------------------------------------------------------------------------

PETER ELLMAN

BUYER: MEDICINE MADE EASY By:  

 

--------------------------------------------------------------------------------

    Michael Moran     President and Chief Executive Officer

 

20



--------------------------------------------------------------------------------

EXHIBIT A

 

1. Seller has been duly organized and is validly existing and in good standing
under the laws of the State of California. Seller has the power and authority to
own, lease and operate its properties and to conduct its business as it is
presently conducted. Seller’s Shareholder is the only shareholders of Seller.

 

2. Seller and Seller’s Shareholder have the power and authority to execute,
deliver and perform, and has taken all action necessary to execute, deliver and
perform the Agreement. Seller and Seller’s Shareholder have duly executed and
delivered the Agreement.

 

3. The Agreement constitutes the valid and binding obligation of Seller and
Seller’s Shareholder, enforceable against such Person in accordance with its
terms.

 

4. The execution and delivery of the Agreement, and the consummation by Seller
and Seller’s Shareholder’s of the transactions contemplated by the Agreement, do
not, with or without the giving of notice or the lapse of time or both,
(a) violate (i) the articles of incorporation or bylaws of Seller, (ii) any
Federal or state law or regulation applicable to Seller or Seller’s Shareholder,
or (iii) any existing obligation of the Seller or Seller’s Shareholder under any
order, writ, judgment or decree of any court or Federal or state governmental
authority, or (b) violate or result in a breach of, constitute a default under,
require any consent under, or result in the creation of a lien, charge or
encumbrance on any property or assets of the Seller pursuant to, the terms of
any material agreement or instrument to which the Seller or Seller’s Shareholder
is a party or is bound.

 

5. No registration, approval, authorization, consent, notice or other action by,
or filing with, any Federal or state governmental authority is required on the
part of Seller or Seller’s Shareholder in connection with the execution and
delivery of the Agreement, or the consummation by Seller or Seller’s Shareholder
of the transactions contemplated by the Agreement, or if required, such
appropriate action has been taken.

 

21